Exhibit 10.9.1


VENTAS
EXECUTIVE DEFERRED STOCK COMPENSATION PLAN
(As Amended and Restated December 7, 2017)
ARTICLE 1
INTRODUCTION
1.1 Establishment. Ventas, Inc. (the “Company”) has established the Ventas
Executive Deferred Stock Compensation Plan (the “Plan”) for certain Executives
of the Company. The Plan allows Executives to defer the receipt of Compensation
and to receive such deferred Compensation in the form of Shares.
1.2 Purpose. The Plan is intended to advance the interests of the Company and
its stockholders by providing a means to attract and retain qualified persons to
serve as Executives and to promote ownership by Executives of a greater
proprietary interest in the Company, thereby aligning such Executives’ interests
more closely with the interests of stockholders of the Company.
1.3 Effective Date. The Plan was originally effective as of September 30, 2004.
The Plan, as amended and restated herein, is effective December 7, 2017.
ARTICLE 2
DEFINITIONS
Certain terms used in this Plan have the meanings set forth in the Appendix.
ARTICLE 3
SHARES AVAILABLE UNDER THE PLAN
Subject to adjustment as provided in Article 10, the maximum number of Shares
that may be distributed in settlement of Stock Unit Accounts under the Plan
shall be five-hundred ninety-four thousand and seventy (594,070), which number
reflects the 500,000 Shares originally reserved under the Plan, as adjusted for
the Company’s spin-off of Care Capital Properties, Inc. Such Shares may include
authorized but unissued Shares, treasury Shares or Shares that have been
reacquired by the Company. Notwithstanding the foregoing, any Shares distributed
pursuant to the Plan that are attributable to deferrals of Stock Awards shall
not count against the reserve of Shares set forth in this Article 3.
ARTICLE 4
ADMINISTRATION
The Plan shall be administered by the Compensation Committee of the Board or
such other committee as may be designated by the Board. The Committee shall have
full discretionary power and authority to interpret the Plan, to prescribe,
amend and rescind any rules, forms and procedures as it deems necessary or
appropriate for the proper administration of the Plan, to reconcile any
inconsistency in, correct any defect in and/or supply any omission in the Plan
or a Deferral Election or other instrument or agreement relating to the Plan or
a Deferral Election, and to make any other determinations and to take any other
such actions as it deems necessary or advisable in carrying out its duties under
the Plan. All action taken by the Committee arising out of, or in connection
with, the administration of the Plan or any rules adopted thereunder, shall, in
each case, lie within its sole discretion, and shall be final, conclusive and
binding upon the Company, the Board, all Participants and beneficiaries and all
persons and entities having an interest therein. The Committee shall have the
authority to delegate its powers and duties under the Plan.
ARTICLE 5
ELIGIBILITY
Each person who is an Executive designated by the Committee as eligible to make
a Deferral Election with respect to a calendar year shall be eligible to defer
Compensation in accordance with Article 6 of the Plan. The right to make a
Deferral Election with respect to one year does not guarantee the right to make
a Deferral Election with respect to a future year.


1



--------------------------------------------------------------------------------






ARTICLE 6
DEFERRAL ELECTIONS
6.1 General Rule. Each Executive may, in lieu of receipt of Compensation, defer
any or all of such Compensation in accordance with this Article 6, provided that
such Executive is eligible under Article 5 of the Plan to defer such
Compensation at the date any such Compensation is otherwise payable. An
Executive may elect to defer a percentage of his or her Compensation, a specific
dollar amount of his or her Compensation or a specific number of Stock Awards in
accordance with administrative procedures established with respect to the Plan.
6.2 Timing of Election. A Deferral Election must be made by the Executive and
must become irrevocable no later than the December 31st of the calendar year
preceding the calendar year in which the Executive commences the services giving
rise to the Compensation; provided, however, that the Committee may permit
Deferral Elections after such date to the extent permitted under Code Section
409A, such as with respect to initial eligibility, performance based
compensation, forfeitable rights, or otherwise. Deferral Elections shall be made
in accordance with administrative procedures the Committee establishes from time
to time with respect to the Plan.
6.3 Effect and Duration of Election. A Deferral Election shall apply to
Compensation payable after the date such election is made and shall be deemed to
be continuing and applicable to all Compensation payable in subsequent calendar
years or other periods determined by the Committee, unless the Participant
revokes or modifies such election by filing a new election form at such time
before the first day of any subsequent calendar year or other period determined
by the Committee in accordance with Code Section 409A and the administrative
procedures established with respect to the Plan, effective for all Compensation
attributable to services rendered on and after the first day of such subsequent
calendar year or other period determined by the Committee.
6.4 Form of Election. A Deferral Election shall be made in a manner satisfactory
to the Committee. Generally, a Deferral Election shall be made by completing and
filing the specified election form with the Corporate Secretary or his or her
designee within the period described in Section 6.2 or Section 6.3.
6.5 Establishment of Stock Unit Account. The Company shall establish a Stock
Unit Account for each Participant. All Compensation deferred pursuant to this
Article 6 (less any applicable FICA or other withholdings) shall be credited to
the Participant’s Stock Unit Account as of the Deferral Date and converted to
Stock Units. The number of Stock Units credited to a Participant’s Stock Unit
Account as of a Deferral Date shall equal the amount of the deferred
Compensation divided by the Fair Market Value of a Share on such Deferral Date,
with fractional units calculated to three decimal places. Fractional Stock Units
shall be credited cumulatively, but any fractional Stock Unit in a Participant’s
Stock Unit Account at the time of a distribution under Article 7 shall be
converted into cash equal to the Fair Market Value of a corresponding fractional
Share on the date of distribution. In connection with a deferral of Stock
Awards, the Participant’s Stock Unit Account as of the Deferral Date shall be
credited with a corresponding number of Stock Units (less any applicable FICA or
other withholdings).
6.6 Crediting of Dividend Equivalents. As of each dividend payment date with
respect to Shares, each Participant shall be paid outright or have credited to
his or her Stock Unit Account, as elected in advance by the Participant in
accordance with procedures established by the Committee, a dollar amount equal
to the amount of cash dividends that would have been paid on the number of
Shares equal to the number of Stock Units credited to the Participant’s Stock
Unit Account as of the close of business on the record date for such dividend.
Such dollar amount if credited to the Participant’s Stock Unit Account shall
then be converted into a number of Stock Units equal to the number of whole and
fractional Shares that could have been purchased with such dollar amount at Fair
Market Value on the dividend payment date.
6.7 Company Contributions. A Participant’s Stock Unit Account may be credited
with additional Stock Units either as a Matching Contribution or a Discretionary
Contribution (each, a “Company Contribution”). “Matching Contributions” shall be
equal to 15% (or such other amount as may be determined by the Committee) of the
Stock Units credited to a Participant’s Deferral Election with respect to a
calendar year (rounded down to the nearest whole number of Stock Units, but
shall apply only with respect to deferral of cash Compensation and not deferrals


2



--------------------------------------------------------------------------------




of Stock Awards. “Discretionary Contributions” may be made in any number of
Stock Units and may differ among Participants. Any Company Contributions shall
be credited as of the December 31 of such calendar year (the “Contribution
Credit Date”). Company Contributions shall be distributed in the same form and
at the same time as other Stock Units credited for such calendar year, unless
otherwise designated by the Committee at the time of such Company Contribution
and as permitted by Code Section 409A.
6.8 Forfeiture. A Company Contribution shall be forfeited (and, if previously
distributed, shall be subject to recoupment by the Company) if (i) the Executive
incurs a Termination of Employment before the earlier of the third anniversary
of the Contribution Credit Date or the last payroll date immediately preceding
such anniversary, (ii) there is an occurrence of Cause, or (iii) the Executive
breaches any non-competition, non-solicitation or similar restrictive covenants
applicable to such Executive. Any Stock Units that are Company Contributions
attributable to Stock Awards shall be subject to the same forfeiture and
recoupment provisions that apply to such Stock Awards pursuant to the applicable
award agreements.
ARTICLE 7
SETTLEMENT OF STOCK UNITS
7.1 Timing of Payment. A Participant shall receive or begin receiving a
distribution of his or her Stock Unit Account in the manner described in Section
7.2 either (i) on or as soon as administratively feasible after the Participant
incurs a Termination of Employment, (ii) if the Participant has made an election
to defer payment in accordance with this Section and as permitted by the
Committee, on or as soon as administratively feasible after January 1 of the
year immediately following the date on which the Participant incurs a
Termination of Employment, or (iii) if the Participant has made an election to
defer payment in accordance with this Section and as permitted by the Committee,
on or as soon as administratively feasible after such other date or event
specified by the Participant. A Participant must deliver an election to defer
the distribution or commencement of distribution to the Corporate Secretary or
his or her designee such period in advance and in such manner as determined by
the Committee.
7.2 Payment Options. A Deferral Election filed under Article 6 shall specify
whether the Participant’s Stock Unit Account is to be settled by delivering to
the Participant the number of Shares equal to the number of whole Stock Units
then credited to the Participant’s Stock Unit Account, in either (i) a lump sum,
or (ii) substantially equal annual installments over a period not to exceed ten
years, provided that such installment payments do not extend more than ten years
after the Participant’s Termination of Employment. Any fractional Stock Unit
credited to a Participant’s Stock Unit Account at the time of a distribution
shall be paid in cash at the time of such distribution.
7.3 Payment Upon Death of a Participant. If a Participant dies before the entire
balance of his or her Stock Unit Account has been distributed, the balance of
the Participant’s Stock Unit Account, including any unvested Company
Contributions, shall be paid in Shares (and any fractional Shares in cash) as
soon as administratively feasible after the Participant’s death, to the
beneficiary designated by the Participant under Article 9.
7.4 Continuation of Dividend Equivalents. If payment of Stock Units is deferred
pursuant to Section 7.2, the Participant’s Stock Unit Account shall continue to
be credited with dividend equivalents as provided in Section 6.6 until the
entire balance of the Participant’s Stock Unit Account has been distributed.
ARTICLE 8
UNFUNDED STATUS
8.1 General. The interest of each Participant in any Compensation deferred under
the Plan (and any Stock Units or Stock Unit Account relating thereto) shall be
that of a general creditor of the Company. Stock Unit Accounts, and Stock Units
credited thereto, shall at all times be maintained by the Company as bookkeeping
entries evidencing unfunded and unsecured general obligations of the Company.
Except as provided in Section 8.2, no money or other assets shall be set aside
for any Participant.
8.2 Trust. To the extent determined by the Board, the Company may transfer funds
necessary to fund all or part of the payments under the Plan to a trust;
provided, the assets held in such trust shall remain at all times subject to the
claims of the general creditors of the Company. No participant or beneficiary
shall have any interest in the


3



--------------------------------------------------------------------------------




assets held in such trust or in the general assets of the Company other than as
a general, unsecured creditor. Accordingly, the Company shall not grant a
security interest in the assets held by the trust in favor of any Participant,
beneficiary or creditor.


4



--------------------------------------------------------------------------------






ARTICLE 9
DESIGNATION OF BENEFICIARY
Each Participant may designate, on a form provided by the Committee, one or more
beneficiaries to receive payment of the Participant’s Stock Unit Account in the
event of such Participant’s death. The Company may rely upon the beneficiary
designation list most recently filed with the Committee, provided that such form
was executed by the Participant or his or her legal representative and filed
with the Committee prior to the Participant’s death. If a Participant has not
designated a beneficiary, or if the designated beneficiary is not surviving when
a payment is to be made to such person under the Plan, the beneficiary with
respect to such payment shall be the beneficiary designated by the Participant
in the Ventas, Inc. 401(k) Profit Sharing Plan (or any successor qualified
401(k) savings plan), or if none, the Participant’s surviving spouse, or if
none, the Participant’s estate.
ARTICLE 10
ADJUSTMENT PROVISIONS
In the event of a reorganization, recapitalization, stock split, stock dividend,
spin-off, combination, corporate exchange, merger, consolidation or other change
in the Common Stock or any distribution to stockholders of Common Stock other
than cash dividends or any transaction determined in good faith by the Board or
Committee to be similar to the foregoing, the Board or Committee shall make
appropriate equitable changes in the number and type of Shares authorized by
this Plan, and the number and type of Shares to be delivered upon settlement of
Stock Unit Accounts under Article 7. Any adjustments pursuant to this Article 10
to Stock Units that are considered 409A Stock Units are intended to be made only
if permitted by Code Section 409A and only in a manner in compliance with the
requirements of Code Section 409A and any adjustments made pursuant to this
Article 10 to Stock Units that are not considered 409A Stock Units are intended
to be made only if and in such a manner that after such adjustment the Stock
Units either continue not to be 409A Stock Units or comply with the requirements
of Code Section 409A.
ARTICLE 11
WITHHOLDING
A Participant shall have withheld by the Company or shall remit to the Company
an amount sufficient to satisfy Federal, state and local taxes (including the
Participant’s FICA and Medicare obligation) required by law to be withheld with
respect to any deferrals or payment made under or as a result of the Plan. If
the Company has a withholding obligation, a Participant may, subject to the
discretion of the Committee, elect to satisfy the withholding requirement, in
whole or in part, by having the Company withhold Shares limited to the extent
required for accounting purposes, to Shares having a Fair Market Value on the
date the withholding tax is to be determined equal only to the minimum amount
required to be withheld under applicable law or such greater amount that would
not have a negative accounting impact on the Company.
ARTICLE 12
GENERAL PROVISIONS
12.1 No Stockholder Rights Conferred. Nothing contained in the Plan will confer
upon any Participant or beneficiary any rights of a Stockholder of the Company,
unless and until Shares are in fact issued or transferred to such Participant or
beneficiary in accordance with Article 7.
12.2 Changes to The Plan. The Board may amend, alter, suspend, discontinue,
extend, or terminate the Plan without the consent of Participants; provided, no
action taken without the consent of an affected Participant may materially
impair the rights of such Participant with respect to any Stock Units credited
to his or her Stock Unit Account at the time of such change or termination
except that the Board may without the consent of any Participant terminate the
Plan and pay out Shares with respect to Stock Units then credited to
Participant’s Stock Unit Account, so long as such action is taken in compliance
with Code Section 409A.


5



--------------------------------------------------------------------------------




12.3 Compliance With Laws and Obligations. The Company will not be obligated to
issue or deliver Shares in connection with the Plan in a transaction subject to
the registration requirements of the Securities Act of 1933, as amended, or any
other federal or state securities law, any requirement under any listing
agreement between the Company and any national securities exchange or automated
quotation system or any other laws, regulations, or contractual obligations of
the Company, until the Company is satisfied that such laws, regulations and
other obligations of the Company have been complied with in full. Certificates
representing Shares delivered under the Plan will be subject to such
restrictions as may be applicable under such laws, regulations and other
obligations of the Company.
12.4 Limitations on Transferability. Stock Units and other rights under the Plan
may not be pledged, mortgaged, hypothecated or otherwise encumbered, and shall
not be subject to the claims of creditors of any Participant.
12.5 Governing Law. The validity, construction and effect of the Plan and any
agreement hereunder will be determined in accordance with the Delaware General
Corporation Law.
12.6 Plan Termination. Unless earlier terminated by action of the Board, the
Plan will remain in effect until such time as no Shares remain available for
delivery under the Plan and the Company has no further rights or obligations
under the Plan.
ARTICLE 13
COMPLIANCE WITH CODE SECTION 409A
13.1 409A Stock Units. The provisions of this Article 13 apply to any 409A Stock
Units, notwithstanding any provisions to the contrary contained in the Plan or
the Deferral Election. The Company intends that Stock Units payable under the
Plan shall satisfy the requirements for exemption from, or compliance with, Code
Section 409A and that all terms and provisions shall be interpreted, operated
and administered to satisfy such requirements. It is intended that each 409A
Stock Unit complies with the deferral, payout and other limitations and
restrictions imposed under Code Section 409A. This Article 13 is not intended to
impose any restrictions on Stock Units other than those required for the
Participant not to incur additional tax under Code Section 409A and shall be
interpreted and operated accordingly. Notwithstanding any other provision in the
Plan, the Company makes no representation that Stock Units under the Plan shall
be exempt from, or comply with, Code Section 409A and makes no undertaking to
preclude Code Section 409A from applying to Stock Units granted under the Plan.
No provision of the Plan shall be interpreted or construed to transfer any
liability for failure to comply with Code Section 409A from the Participant or
any other individual to the Company.
13.2 Deferral Elections. Except as otherwise permitted or required by Code
Section 409A, the following requirements apply to any Deferral Election that may
be permitted or required by the Committee pursuant to a 409A Stock Unit: (i) A
Deferral Election must be in writing and specify the amount being deferred and
the time and form of distribution as permitted by the Plan; and (ii) A Deferral
Election shall become irrevocable as of the deadline specified by the Committee,
which shall not be later than December 31 of the year preceding the year in
which services are performed for such Compensation or such other deadline as
permitted under Code Section 409A.
13.3 Subsequent Elections. Except as otherwise permitted or required by Code
Section 409A, a 409A Stock Unit which permits a subsequent Deferral Election to
further defer the distribution or change the form of distribution shall comply
with the following requirements: (i) No subsequent Deferral Election may take
effect until at least twelve months after the date on which the subsequent
Deferral Election is made; (ii) Each subsequent Deferral Election related to a
distribution upon Termination of Employment, a specified time or a 409A Change
in Control must result in a delay of the distribution for a period of not less
than 5 years from the date such distribution would otherwise have been made; and
(iii) No subsequent Deferral Election related to a distribution to be made at a
specified time or pursuant to a fixed schedule shall be made less than twelve
months prior to the date the first scheduled payment would otherwise be made.
13.4 Distributions. Except as otherwise permitted or required by Code Section
409A, no distribution in settlement of a 409A Stock Unit may commence earlier
than (i) Termination of Employment; (ii) a specified time (or


6



--------------------------------------------------------------------------------




pursuant to a fixed schedule) that is specified by the Participant in a Deferral
Election complying with this Article 13 or (iii) a 409A Change in Control.
Notwithstanding anything to the contrary, to the extent that distribution of a
409A Stock Unit is triggered by a Participant’s Termination of Employment, if
the Participant is then a Specified Employee, no distribution shall be made
before the earlier of (i) six (6) months after the Participant’s Termination of
Employment; or (ii) the date of the Participant’s death. Should the limitation
set forth in the preceding sentence result in payment later than otherwise
provided in the Plan or 409A Stock Unit, on the first day any such payment may
be made without incurring additional tax pursuant to Code Section 409A, such
payment shall be made to the Participant in one transfer. Notwithstanding
anything contained in the Plan or Stock Unit to the contrary, the date on which
a Participant’s Termination of Employment occurs shall be treated as the
Participant’s termination of employment or service date or comparable concept
for purposes of determining the timing of distributions under the Plan and Stock
Unit to the extent necessary to have such distributions under the Plan and Stock
Unit be exempt from or comply with the requirements of Code Section 409A. If a
409A Stock Unit is to be paid in two or more installments, for purposes of Code
Section 409A, each installment shall be treated as a separate payment. No 409A
Stock Unit shall be subject to acceleration or to any change in the specified
time or schedule of distribution, except as permitted by Code Section 409A or as
otherwise provided under the Plan or Stock Unit and consistent with Code Section
409A.
ARTICLE 14
CLAIMS PROCEDURES
14.1 Claim. A person who believes that he is being denied a benefit to which he
is entitled under the Plan (hereinafter referred to as a “Claimant”) may file a
written request for such benefit with the Committee setting forth the claim.
14.2 Claim Decision. Upon receipt of a claim, the Committee shall advise the
Claimant that a reply will be forthcoming within 90 days and shall, in fact,
deliver such reply within such period. The Committee may, however, extend the
reply period for an additional 90 days for reasonable cause. If the claim is
denied in whole or in part, the Claimant shall be provided a written opinion,
using language calculated to be understood by the Claimant, setting forth:
(i)    The specific reason or reasons for such denial;
(ii)    The specific reference to relevant provisions of the Plan on which such
denial is based;
(iii)    A description of any additional material or information necessary for
the Claimant to perfect the claim and an explanation why such material or such
information is necessary;
(iv)    Appropriate information as to the steps to be taken if the Claimant
wishes to submit the claim for review;
(v)    The time limits for requesting a review under subparagraph (iii) and for
review under subparagraph (iv); and
(vi)    The Participant’s right to bring an action for benefits under Section
502 of ERISA.
14.3 Request for Review. Within 60 days after the receipt by the Claimant of the
written opinion described above, the Claimant may request in writing that the
Committee, along with the General Counsel of the Company (collectively, the
“Appeals Committee”), review the initial determination. The Claimant or his duly
authorized representative may, but need not, review the pertinent documents and
submit issues and comment in writing for consideration by the Appeals Committee.
If the Claimant does not request a review of the initial determination within
such 60 day period, the Claimant shall be barred and estopped from challenging
the determination.
14.4 Review of Decision. Within 60 days after the Appeals Committee’s receipt of
a request for review, it will review the initial determination. After
considering all materials presented by the Claimant, the Appeals Committee will
render a written opinion, written in a manner calculated to be understood by the
Claimant, setting forth the specific reasons for the decision and containing
specific references to the relevant provisions of this Plan on which the
decision


7



--------------------------------------------------------------------------------




is based and the Participant’s right to bring an action for benefits under
Section 502 of ERISA. If special circumstances require that the 60 day time
period be extended, the Appeals Committee will so notify the Claimant and will
render the decision as soon as possible, but no later than 120 days after
receipt of the request for review. A Claimant's compliance with the foregoing
provisions of this Section 14.4 is a mandatory prerequisite to a Claimant's
right to commence any legal action with respect to any claim for benefits under
this Plan. Any further legal action taken by a Participant against the Plan, the
Company (and its employees or directors), the Committee or the Appeals Committee
must be filed in a court of law no later than six months after the Appeals
Committee’s final decision on review of an appealed claim.
APPENDIX 1
“409A Change in Control” means a “Change in Control” as defined in the Company’s
2012 Incentive Plan that also qualifies as a change in the ownership or
effective control of the Company, or in the ownership of a substantial portion
of the assets of the Company, within the meaning of subsection (a)(2)(A)(v) of
Code Section 409A.
“409A Stock Unit” means a Stock Unit that constitutes “deferral of compensation”
subject to the requirements of Code Section 409A.
“Board” means the Board of Directors of the Company.
“Cause” shall have the same meaning as provided in a Participant’s employment
agreement, or if none, a Participant’s change in control severance agreement, or
if no employment or change in control severance agreement exists, unless
otherwise defined in an agreement evidencing an Award, a felony conviction of a
Participant or the failure of a Participant to contest prosecution for a felony,
or a Participant’s willful misconduct or dishonesty, any of which is determined
by the Committee to be directly and materially harmful to the business or
reputation of the Company or its Subsidiaries.
“Code Section 409A” means section 409A of the Internal Revenue Code of 1986, as
amended.
“Committee” means the Executive Compensation Committee of the Board or such
other committee appointed to administer the Plan under Article 4.
“Common Stock” means the Company’s class of capital stock designed as Common
Stock, or, in the event that the outstanding shares of Common Stock are after
the Effective Date recapitalized, converted into or exchanged for different
stock or securities of the Company, such other stock or securities.
“Company” means Ventas, Inc. a Delaware corporation, or any successor thereto.
“Compensation” means all or part of any salary or bonus payable in cash to an
Executive or to the extent determined appropriate by the Committee, such other
compensation to the Executive including, but not limited to, Stock Awards.
Compensation shall not include any expenses paid directly or through
reimbursement.
“Deferral Date” means the date Compensation would otherwise have been paid to
the Participant.
“Deferral Election” means a written election to defer Compensation under the
Plan or an election as to the form of distribution (but not an election as to
the medium of payment).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Executive” means (i) any individual who is an executive vice president,
president, chief executive officer or other executive of the Company designated
by the Committee and (ii) for purposes of deferring Stock Awards only, any
employee of the Company who has a title of vice president or above (excluding
individuals identified in (i)); provided, however, that any such individual must
be a member of a select group of “key management or other highly compensated
employees” within the meaning of Sections 201, 301 and 401 of Employee
Retirement Income Security Act of 1974, as amended. For the avoidance of doubt,
no individual identified in (ii) above shall have the ability to defer any
Compensation under the Plan other than Stock Awards (if and to the extent that
such an


8



--------------------------------------------------------------------------------




individual is designated by the Committee as eligible to make a Deferral
Election with respect to a calendar year pursuant to Article 5 of the Plan), and
in no event will such an individual be eligible to receive any Company
Contributions.
“Fair Market Value” of a share of Common Stock means, as of any applicable date,
the closing sale price of the Shares on the New York Stock Exchange or any
national or regional stock exchange in which the Shares are traded, or if no
such reported sale of the Shares shall have occurred on such date, on the next
preceding date on which there was such a reported sale. If there shall be any
material alternation in the present system of reporting sale prices of the
Shares, or if the Shares shall no longer be listed on the New York Stock
Exchange or a national or regional stock exchange, the fair market value of the
Shares as of a particular date shall be determined by such method as shall be
determined by the Committee.
“Participant” means an Executive who defers Compensation under Article 6 of the
Plan.
“Shares” means shares of the Common Stock.
“Stock Award” means a restricted stock unit, performance unit, or other
stock-based incentive compensation awarded under a long-term incentive plan of
the Company, in each case that the Committee deems eligible for deferral under
the Plan.
“Stock Units” means the credits to a Participant’s Stock Unit Account under
Article 6 of the Plan, each of which represents the right to receive one Share
upon settlement of the Stock Unit Account.
“Stock Unit Account” means the bookkeeping account established by the Company
pursuant to Section 6.5.
“Termination of Employment” means “separation of service” pursuant to Code
Section 409A, as determined, and in accordance with the methodology selected, by
the Company, consistent with Code Section 409A.




9

